Citation Nr: 1228340	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for asbestosis/asbestos exposure-related disease.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for asbestosis.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In his February 2009 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board.  He failed to report for a Travel Board hearing scheduled in April 2011.  In August 2011, this matter was remanded by the Board for additional development.  In July 2012, the Veteran submitted to the Board a copy of a June 2012 supplemental statement of the case (with no additional evidence attached).  


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, asbestosis or an asbestos exposure-related disease.  


CONCLUSION OF LAW

Service connection for asbestosis/an asbestos exposure-related disease is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  A November 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream issues").  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records (including Virtual VA, i.e., electronic records) have been secured/viewed.  The August 2011 Board remand in this matter noted that VA had notice of the existence of additional likely pertinent private records, including from a physician in Maryland who saw him on referral by his representative.  The RO was instructed to ask the Veteran to identify the providers of all treatment and/or evaluation he has received for asbestosis/other asbestos exposure, and to provide releases necessary for VA to secure any private records of such treatment (specifically including from the Maryland physician).  In August 2011, the RO sent the Veteran a letter at his most recent address of record asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for the Maryland physician, and/or of all private providers; he did not respond.  The Board notes that on September 2011 VA examination, the Veteran also reported he underwent a pulmonary function test by a physician in Alexandria, Virginia, and was told he had asbestosis.  As noted above, an August 2011 RO letter requested the Veteran to submit a VA Form 21-4142 for all private providers (which would include the physician mentioned on September 2011 VA examination).  The Veteran did not respond to the letter; it is therefore assumed that he does not want any such provider's records considered .  Notably, VA cannot obtain them without his authorization.  The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As noted above, the RO arranged for a VA examination in September 2011.  The Board finds that the examination was adequate for rating purposes, as the examiner considered the reported history of the Veteran, and conducted a thorough medical examination, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Hence, the RO's actions have substantially complied with the August 2011 Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for any disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A layperson is generally not capable of opining on matter requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1998); VA Adjudication Procedure Manual Rewrite M21-1MR, Part IV, Subpart ii, Chapter 2, Section C(9), effective from December 13, 2005.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or postservice occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure in service and the claimed disease.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran alleges that he has asbestosis and/or an asbestos-related disease as a result of exposure to asbestos in service.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) in service was machinist mate, and that he served aboard the USS Alstede.  He has also submitted lay statements from fellow shipmates that they served on the USS Alstede with the Veteran and that the pipes and refrigeration spaces were covered in asbestos insulation and that the Veteran was a machinist mate who did repairs on this insulation.  Based on his MOS and lay statements from his fellow shipmates, it is likely (and not in dispute) that his shipboard duties involved some level of exposure to asbestos.  However, the threshold matter that must be established here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., asbestosis and/or an asbestos exposure-related disease.  The record does not include any competent evidence of a current diagnosis of asbestosis and/or an asbestos-related disease.  

The Veteran's STRs, including his July 1967 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses relating to asbestosis or any respiratory disability.  

Perry Point/Baltimore VA Medical Center (VAMC) treatment records from June 2003 to November 2006 include a June 2003 report that found the Veteran's lungs were clear to auscultation with no rales or rhonchi.  In March 2005, he complained of an upper respiratory infection; an assessment of acute bronchitis was provided.  

Salem VAMC treatment records from April 2007 to June 2012 include an April 2007 report that noted the Veteran's past medical history included asbestosis, and indicated that he was evaluated by a physician in Maryland on referral from his lawyer for such disability.  Review of systems noted shortness of breath with exertion.  On physical examination, his lungs were clear to auscultation without rales, rhonchi, wheezes, or rubs.  An October 2007 report found the Veteran's lungs were clear to auscultation on physical examination.  April 2008 and March 2009 reports note his lungs were normal on physical examination, and were bilaterally clear to auscultation.  In April 2009, the Veteran complained of chest pain.  On physical examination, his lungs were clear to auscultation.  In September 2009, he denied difficulty breathing.  A November 2009 report notes that physical examination of his lungs revealed no rhonchi, wheezing, or rales.  A June 2010 report notes there was no evidence of shortness of breath.  On physical examination, his lungs revealed no rhonchi, wheezing, or rales.  A May 2011 report notes that on physical examination his lungs were normal, clear to auscultation bilaterally.  
On September 2011 VA examination, the Veteran denied being treated by a pulmonary provider for asbestos or other conditions, and denied having other chronic lung conditions.  On physical examination, the examiner noted that there was no evidence of abnormal breath sounds, and that he had non-labored breathing at rest and during ambulation in the hallway.  Chest expansion and diaphragm excursion were normal.  There were no conditions found that may be associated with pulmonary restrictive disease.  There was no evidence of chest wall scarring or deformity of the chest wall.  Pulmonary function testing revealed forced expiratory volume and forced vital capacity were low normal/normal on spirometry.  After administration of a bronchodilator, there was an 11 percent increase in forced expiratory volume.  It was noted that there was no significant restriction or diffusion impairment to suggest asbestosis.  There was evidence of possible minimal obstructive defect.  The low normal forced vital capacity was opined to be likely in part related to obesity and scoliosis (found on September 2011 chest CT scan).  June 2010 chest X-rays revealed an essentially normal chest.  September 2011 thorax CT scan revealed the lungs were clear, no pulmonary infiltrate, no pleural thickening or pleural calcifications, and no fissural thickening or subpleural reticular changes.  Ultimately, there was no evidence of asbestos related disease.  The examiner provided a final diagnosis that no asbestosis was present.  

While it may reasonably be conceded (for the purpose of this appeal) that the Veteran had some exposure to asbestos in service, there is no evidence that asbestosis or an asbestos exposure -related disease was manifested in service. Furthermore, the evidence of record does not show that the Veteran now has, or at any time during the appeal period has had, asbestosis or an asbestos exposure-related disease.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  September 2011 VA examination found no evidence of such disease.   While the Veteran is competent to report symptoms he experiences, including shortness of breath, whether or not such symptoms reflect an underlying disease due to asbestos exposure is a medical question beyond the capability of his lay observation.  See Jandreau, 492 F.3d at 1377.   Absent competent evidence of a medical diagnosis of asbestosis or an asbestos exposure-related disease, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

[The Veteran is advised that new evidence that he has asbestosis or an asbestos exposure-related disease could be a basis for reopening this claim.]


ORDER

Service connection for asbestosis/asbestos exposure related disease is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


